FORT, J.
This suit seeks the, dissolution of a 12-year marriage which has produced, in addition to acrimony, a girl, aged 10, and a boy, 9. The parties are each 32 years of age. The transcript clearly shows that the ease was not contested on the ground for divorce or custody of the children, but on matters of money only. A previous suit for divorce filed some 18 months earlier had been dismissed and a reconciliation effected temporarily through the services of the conciliation department of the court.
During this period the defendant was gone on numerous occasions to pursue his avocation of auto racing, and ultimately left the home permanently. This suit resulted. The court awarded plaintiff a divorce and custody of the children, a substantial award of cash and property, including the unencmnbered, comfortably furnished family home, child support of $300 a month, alimony of $450 a month, and $4,500 attorney fee.
The defendant was awarded his substantial interest in a family-owned and operated motor car business. Both parties were employed, plaintiff earning $160 a month for part-time work, and defendant by the family business, from which he actually received $1,000 per month, though his taxable income was considerably larger.
Defendant appeals.
Based upon our de novo review, we think the evidence supported the decree, except that the award of alimony should be, and it hereby is, reduced to *16$300 per month. Each party shall hear his own costs and attorney fees on his appeal.
Affirmed as modified.